DETAILED ACTION
This is in response to communication received on 7/29/20.
The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 7/29/19, 2/5/20 and 9/9/20.

Claim Rejections - 35 USC§ 112 First Paragraph
The claim rejection(s) under pre-AIA  35 U.S.C. 112 First Paragraph or AIA  35 U.S.C. 112(a) as being as failing to comply with the written description requirement on claims 2-20 are withdrawn because the independent claim 2 has been amended.  

Claim Rejections - 35 USC§ 112 Second Paragraph
The claim rejection(s) under pre-AIA  35 U.S.C. 112 2nd Paragraph or AIA  35 U.S.C. 112(b) as being as being indefinite for failing to particularly point out and distinctly claim the subject matter on claims 2-20 is withdrawn/maintained because the claims have been cancelled/amended.  

Claim Rejections - 35 USC § 112 Fourth Paragraph
Claims 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 required the limitation of wherein the transparent digital coating is applied by a digital print head. However, the claim from which it depends, claim 2, also contains the limitation of applying at least one transparent layer… with a digital print head and wherein said at least one transparent layer comprises a digital print and a transparent digital coating.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
Claims 2-3, 6-9, 11, 14 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pankoke et al. WO 2011/064075A2, translation provided to compliment previously provided published document, hereinafter PANKOKE. 
As for claim 2, PANKOKE teaches "Method and device for generating a three-dimensional surface structure on a workpiece" (Page 1, line 10-12, translation), "For production of decorative surfaces in ... for example laminate flooring or real wood parquet flooring" (page 1, lines 13-15, translation), and “the invention is intended to coat a workpiece" (page 3, line 85, translation), i.e. A method of coating a building panel.
PANKOKE further teaches "In one embodiment of the method ... it is provided that on a pretreated workpiece ... a wood based panel... in a first step a surface structure through a transparent... radiation curing paint is applied... The application of this transparent... radiation-curing lacquer happens ... by one or more print heads... and in this embodiment, the surface structure is applied before the printed decoration of the decorative image... the decorative image is then printed onto the workpiece using a UV radiation source" (page 5, lines 164-165, translation), i.e. applying at least one transparent layer on a… surface of a building panel… each transparent layer being a UV curable coating layer… curing the at least one transparent layer with UV light thereby forming a transparent protective layer. 
PANKOKE further teaches "a first digital print head 1.5 ... This print head or this number of print heads in the print module are designed as inkjet print heads ... The transparent lacquer which is applied to the workpiece 1.1 by these print heads 1.5" (page 4, lines 156-163, translation), i.e. applying at least one transparent layer… with a digital print head… wherein said at least one transparent layer comprises a digital print and a transparent digital coating.
PANKOKE further teaches “In Fig. 2, the already decoratively printed workpiece (2.1) to be structured is covered with individual droplets” (page 4, lines 139-142), i.e. wherein said at least one transparent layer comprises a digital print and a transparent digital coating as the transparent layer is printed digitally.
As for claim 3, PANKOKE teaches “a decorative print 3.7, d.H. the mixture of different colors e.g. B. two, three or four colors, which in this alternative design are printed on the previously print image 3.7” (page 6, lines 238-241), and teaches that the print can be applied with digital printing machine (page 4, lines 152-156) i.e. wherein comprising applying the digital print on a transparent layer of the at least one transparent layer.
As for claim 6, PANKOKE teaches “a decorative print 3.7, d.H. the mixture of different colors e.g. B. two, three or four colors, which in this alternative design are printed on the previously print image 3.7” (page 6, lines 238-241), i.e. wherein a transparent layer of the at least one transparent layer is located under… the digital print. 
As for claim 7, PANKOKE further teaches "a first digital print head 1.5 ... This print head or this number of print heads in the print module are designed as inkjet print heads ... The transparent lacquer which is applied to the workpiece 1.1 by these print heads 1.5" (page 4, lines 156-163, translation), i.e. wherein the transparent digital coating is applied by a digital print head.
As for claim 8, PANKOKE further teaches "a first digital print head 1.5 ... This print head or this number of print heads in the print module are designed as inkjet print heads ... The transparent lacquer which is applied to the workpiece 1.1 by these print heads 1.5" (page 4, lines 156-163, translation) and further shows in Fig. 2 and teaches "The desired structure of the surface ... as a complete application of radiation-curing lacquer 2.5, can be combined from several layers, each with a large number of droplets of different sizes" (page 5, lines 202-204, translation), wherein the embodiment with a single inkjet print head, the radiation-curing lacquer and complete application made from several applied layers inherently involves wherein the digital print head is configured to apply overlapping drops. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
As for claim 9, PANKOKE teaches that "The inkjet printheads ... emit individual paint drops onto the workpiece ... with a single paint droplet having a volume of 0.5-300 pl" (age 5, lines 167-169), i.e. a range that overlaps with wherein the print head applies drops having a size of 60-400 picolitres. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 11, PANKOKE teaches “After the plate-shaped or web-shaped workpiece has been decoratively printed” (page 4, lines 154-155), i.e. wherein the decorative surface comprises a print.
As for claim 14, PANKOKE further teaches "In one embodiment of the method ... it is provided that on a pretreated workpiece ... a wood based panel... in a first step a surface structure through a transparent... radiation curing paint is applied... The application of this transparent... radiation-curing lacquer happens ... by one or more print heads... and in this embodiment, the surface structure is applied before the printed decoration of the decorative image... the decorative image is then printed onto the workpiece using a printing station... printing of the decorative image can also take place by means of an inkjet print" (page 3, lines 111-121, translation). It is the position of the Examiner that because PANKOKE teaches that its transparent layer is transparent, that wherein said decorative surface is visible through said transparent protective surface layer would be inherent to the invention. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present In re Robertson, 49 USPQ2d 1949 (1999).
As for claim 16, PANKOKE teaches shows in Fig. 2 in the WO document provided a layer with a three-dimensional structure and teaches "The desired structure of the surface ... as a complete application of radiation-curing lacquer 2.5, can be combined from several layers, each with a large number of droplets of different sizes" (page 5, lines 202-204, translation), wherein the radiation curing lacquer is combined from several applied layers i.e. wherein the at least one transparent layer comprises a plurality of digital prints placed on top of each other with transparent layers between the digital prints, thereby providing a three-dimensional image.
As for claim 17, PANKOKE shows in Fig 2 and Fig. 3 wherein the at least one transparent layer comprises a structured surface with cavities and protrusions.
As for claim 18, PANKOKE teaches “The invention is intended to coat a workpiece with a radiation-curing lacquer, the lacquer layer being able to be produced synchronously with the printed decoration underneath” (page 3, lines 85-7) and “the surface structure produced would also contain… a three-dimensional heaptically tangible, longitudinal grain corresponding to the underlying printed gain at the point with the grain as well as a round or oval structure depression at the point of the printed knothole” (page 3, lines 94-100), i.e. wherein the structured surface is in register with the decorative surface.
As for claim 19, PANKOK teaches “For the production of decorative surfaces in the field of interior and exterior applications… such as… floor boards” (page 1, lines 18-21), i.e. wherein the building panel is a floor panel.
As for claim 20, PANKOKE teaches “After passing through the first application station of transparent, radiation-curing lacquer with print heat… the applied lacquer is cured by the radiation source” (page 5, lines 181-183), i.e. wherein the curing of the at least one transparent layer with UV light occurs in a UV oven that immediately cures the at least one transparent layer.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pankoke et al. WO 2011/064075A2, translation provided to compliment previously provided published document, hereinafter PANKOKE as applied to claim 2 further in view of PERVAN (WO 2011/129757).
As for claim 4, PANKOKE is silent on comprising injecting the digital print into a transparent layer of the at least one transparent layer prior to the step of curing.
PERVAN teaches "The disclosure relates to a building panel, comprising a solid decorative surface having a decorative wear layer, comprising fibres, binders, colour substance, wear resistant particles and a digital ink print, and a method to produce such a panel" (abstract).
PERVAN teaches "The panel surface comprises at least two layers with a printed pattern injected into at least the upper surface layer. The upper surface layer is semi-transparent and the print extends vertically into the semi-transparent layer" (page 8, lines 5-10) and "This embodiment offers the advantages that a 30 pattern can be created where the print of the surface layer and at least some parts of the print/colour from the base layer are visible. The first and second layers can have different patterns or the same patterns that are offset against each other" (page 8, lines 11-14).
comprising injecting the digital print into a transparent layer of the at least one transparent layer prior to the step of curing the process of PANKOKE because PERVAN teaches that doing so allows for a pattern to be created with options for more complex patterns.
Claims 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pankoke et al. WO 2011/064075A2, translation provided to compliment previously provided published document, hereinafter PANKOKE as applied to claim 2 further in view of HANSSON (WO 01/47724A1). 
As for claim 2, PANKOKE is silent on wherein an upper transparent layer is applied by digital coating above the digital print.
However PANKOKE does teach “A further transparent protective layer 3.8 is applied to the decorative print image 3.7” (page 6, lines 241-243).
HANSSON teaches "process for the manufacturing of a decorative surface element, which element comprises a base layer and a decorative upper surface. A radiation curing lacquer is printed in a predetermined pattern as an uppermost layer on the decorative upper surface. The radiation curing lacquer covers only parts of the decorative upper surface whereby the lacquer is exposed to radiation whereby it cures. A surface structure is hereby achieved" (abstract) and "As an example of such products floors, floor beadings, table tops, work tops and wall panels can be mentioned" (page 1, lines 8-9).
HANSSON further teaches "It has for a long time been a great need to be able to manufacture simulated materials where a lacquer is used as a top coat on a decor. The 
HANSSON teaches that "Thus, the invention relates to a process for providing the decorative surface elements with a surface structure that in all essential aspects matches the decor. The decorative surface element also comprises a base layer and a decorative upper surface. The invention is characterised in that a radiation curing lacquer is printed in a predetermined pattern as an uppermost layer on the decorative upper surface. The radiation curing lacquer is covering only parts of the decorative upper surface. The lacquer is then exposed to radiation whereby it cures whereby a surface structure is achieved. The radiation curing lacquer 1 s preferably cured by UV or electron beam radiation and consists of an acrylic, epoxy or a maleimide lacquer. The radiation curing lacquer is suitably applied in several steps with intermediate curing" (page 8, lines 9-19) and "The radiation curing lacquer is suitably translucent and is applied by means of an ink-jet printer" (page 8, lines 28-29), i.e. including a transparent digital print.
It would have been obvious to one of ordinary skill in the art to apply the protective layer of PANKOKE by digital coating such that wherein an upper transparent layer is applied by digital coating above the digital print because HANSSON teaches that such a digitized process allows for versatility in the creation of products including .
Claims 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pankoke et al. WO 2011/064075A2, translation provided to compliment previously provided published document, hereinafter PANKOKE as applied to claim 2 further in view of CRETTE (US PGPub 2005/0176321).
As for claim 10, PANKOKE is silent on the composition of the transparent layer.
 CRETTE teaches “Floor, wall, and ceiling coverings are also well known. In many cases these coverings are manufactured from polyvinyl chloride resins. To impart wear resistance, the coverings are over coated with a clear liquid or semiliquid wear-resistant resinous composition. Typical resins used in these wear resistant layers are vinyl resins, polyurethanes or acrylated polyurethane resins (paragraph 4, lines 1-6).
CRETTE further teaches “In one particular embodiment of the invention there is provided an abrasion resistant overlay, particularly for wood floor applications, wherein the impregnating composition comprises mono-olefin functional and multi-olefin functional polyurethane monomers, oligomers and polymers” (paragraph 26, lines 3-8) and “resin will be impregnated into the laminate in the form of a solution or dispersion such as an aqueous solution or a solvent-base solution” (paragraph 21, lines 1-3), i.e. wherein the at least one transparent layer comprises a liquid polyurethane substance based or water based UV curable polyurethane.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the transparent protective layers of PANKOKE such that wherein the at least one transparent layer comprises a liquid polyurethane substance based or water based UV curable polyurethane because CRETTE teaches that such compositions were well-known abrasion resistant coatings.
Claim 12 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pankoke et al. WO 2011/064075A2, translation provided to compliment previously provided published document, hereinafter PANKOKE as applied to claim 2 further in view of ERIKSSON (US PGPub 2004/0142107A1).
As for claim 12, PANKOKE is silent on wherein the at least one transparent layer comprises color pigments.
ERIKSSON "A process for the manufacturing of decorative surface element" (abstract, line 1-2) and "The process can be used when manufacturing surface elements like floor boards, wall panels and ceiling panels" (paragraph 4, lines 4- 6).
ERIKSSON teaches “The decor may, according to one special embodiment be enhanced by applying a second decor on top of the decor on the base. This will create a three dimensional decor. This may be achieved by applying a wear layer which comprises a semi-translucent pigmentation” (paragraph 19, lines 9-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the at least one transparent layer comprises color pigments in the process of PANKOKE because ERIKSSON teaches that such a layer can enhance the décor of the board.
As for claim 15, PANKOKE is silent on wherein the at least one transparent layer comprises wear resistant particles and/or scratch resistant particles.

ERIKSSON teaches "The wear layer suitably includes hard particles with an average particle size in the range 50 nm-150 μm. Larger particles, in the range 10 μm-150 μm, preferably in the range 30 μm-150 μm, is foremost used to achieve abrasion resistance while the smaller particles, in the-range 50 nm-30 μm, preferably 50 nm-10 μm is used for achieving scratch resistance" (paragraph 16, lines 7-13), i.e. wherein the at least one transparent layer comprises wear resistant particles and/or scratch resistant particles.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the at least one transparent layer comprises wear resistant particles and/or scratch resistant particles in the process of PANKOKE because ERIKSSON teaches that such particles can impart scratch resistance.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pankoke et al. WO 2011/064075A2, translation provided to compliment previously provided published document, hereinafter PANKOKE as applied to claim 2 further in view of CHEN (US PGPub 2007/0283648) hereinafter CHEN.
As for claim 13, PANKOKE is silent on a bevel. 
CHEN teaches that "The terms "bevel," "bevel surface," and "bevel edge" are used interchangeably herein and are defined as the slanted or angled surface that forms part of a top surface on a plank, panel, or board for laminated flooring" (paragraph 41 ).
wherein an edge of the building panel comprises a bevel because CHEN teaches the bevels are edges present on floor panels.
The claim rejection(s) under pre-AIA  35 U.S.C. 103(a) as being obvious over Pankoke et al. WO 2011/064075A2, translation provided to compliment previously provided published document, hereinafter PANKOKE in view of HANSSON (WO 01/47724A1) on claim 21-22 and 24-25 are maintained. The rejection is repeated below for convenience.
As for claim 21, PANKOKE teaches "Method and device for generating a three-dimensional surface structure on a workpiece" (Page 1, line 10-12, translation), "For production of decorative surfaces in ... for example laminate flooring or real wood parquet flooring" (page 1, lines 13-15, translation), "the invention is intended to coat a workpiece" (page 3, line 85, translation), i.e. a method of coating a building panel.
PANKOKE further teaches "In one embodiment of the method ... it is provided that on a pretreated workpiece... a wood based panel... in a first step a surface structure through a transparent... radiation curing paint is applied ... The application of this transparent. .. radiation-curing lacquer happens ... by one or more print heads ... and in this embodiment, the surface structure is applied before the printed decoration of the decorative image ... the decorative image is then printed onto the workpiece using a printing station ... printing of the decorative image can also take place by means of an inkjet print" (page 3, lines 111-121, translation), and PANKOKE further teaches the radiation-curing lacquer being "hardened by a UV radiation source" (page 5, lines 164- applying one or more transparent UV curable liquid coatings ... on a decorative surface of wood of a building panel ... applying a ... print after applying the one or more transparent UV curable liquid coatings; curing the one or more transparent UV curable liquid coatings with UV light, thereby forming a transparent protective surface layer that includes the digital print.
PANKOKE further teaches "a first digital print head 1.5 ... This print head or this number of print heads in the print module are designed as inkjet print heads ... The transparent lacquer which is applied to the workpiece 1.1 by these print heads 1.5"  (page 4, lines 156-163, translation), i.e. applying one or more transparent UV curable liquid coatings ... with a digital print head.
PANKOKE further shows in Fig. 2 in the WO document provided and teaches "The desired structure of the surface ... as a complete application of radiation-curing lacquer 2.5, can be combined from several layers, each with a large number of droplets of different sizes" (page 5, lines 202-204, translation), wherein because the radiationcuring lacquer is combined from several applied layers inherently involves applying one or more transparent UV curable liquid coatings in overlapping drops. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
PANKOKE is silent on the print layer applied on top of the one or more transparent UV curable coating being a digital print.
a method of coating a building panel. HANSSON further teaches that "The decor is suitably achieved by digitisation of an actual archetype or by partly or completely being created in a digital media. The digitised decor is stored digitally in order to be used as a control function and original, together with possible control programs, when printing the decor. The decor may accordingly be obtained by making a high resolution or selected resolution digital picture of the desired decor. This is suitably made by means of a digital camera. The most common decor will of course be different kinds of wood and minerals like marble, as these probably will continue to be preferred surface decoration in home and public environments. It is, however, possible to depict anything that is visible. The digitized version of the decor is then edited to fit the size of the supporting core. It is also possible to rearrange the decor in many different ways, like changing colour tones, contrast, dividing the decor into smaller segments and adding other decorative elements. It is also possible to completely create the decor in a computer equipped for graphic design. It is possible to create a simulated decor so realistic that even a professional will have great problems in visually separating it from genuine material. This makes it possible to make for example floor boards with an almost perfect illusion of a rare kind of wood, like ebony or rose wood and still preserving trees under threat of extermination." (page 5, line 18 - page 6, line 6) and "The digital decor is used together with guiding programs to control a printer" (page 6, lines 7).
digital print to apply the decorative image of PANKOKE such that applying a digital print after applying the one or more transparent UV curable liquid coatings because HANSSON teaches that such a digitized process allows for versatility in the creation of products including both replicating existing images, modified existing images, and completely created designs and sizing of the patterns to the core being coated.

Response to Arguments
Applicant's arguments filed 12/8/20 have been fully considered but they are not persuasive.
Applicant’s principal arguments is/are:

(a) Applicant argues that one of ordinary skill in the art would not have applied a digital print onto the transparent layer of PANKOKE because HANSSON teaches that its digital print/decor layer has a wear layer on top of it that protects it.

In response please consider the following remarks:

(a) Examiner disagrees with Applicant's assertion that HANSSON's use of a wear layer on top of its digital print layer would have led one of ordinary skill in the art to not apply that digital print layer on the layer of transparent lacquer of PANKOKE. Nothing about the combination of HANSSON and PANKOKE excludes that application of a wear layer 
	Simply put, Applicant appears to assuming that a combination of PANKOKE and HANSSON would replace the upper wear layer of HANSSON with the underlying transparent surface. However, this was not the rejection, nor is such a modification required in order to combine them. 
	Applicant's arguments are not persuasive as they are not germane with the scope of the claim nor are they addressing the actual rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTEN A. DAGENAIS-ENGLEHART/
Examiner
Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717